Citation Nr: 1812028	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a right lower extremity Muscle Group X fragment wound since February 24, 2009.
 
2. Entitlement to a compensable rating for right lower extremity scars since February 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Pittsburgh, Pennsylvania RO certified the case to the Board.
 
The Veteran testified in September 2011 before the undersigned. A transcript of the hearing is associated with the claims file. 

In April 2014 and March 2017 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 
 

FINDINGS OF FACT

1. The Veteran's residuals of a right lower extremity Muscle Group X fragment wound are manifested by a severe muscle injury.

2. From February 24, 2009 through October 5, 2014 the Veteran's right lower extremity scars included one scar which was both painful and unstable and a second scar which was painful, but not unstable. 

3. From October 6, 2014 through May 8, 2017 the Veteran's right lower extremity scars included two scars which were painful but not unstable.

4. Since May 9, 2017 the Veteran's right lower extremity scars were not painful or unstable and did not comprise an area of at least 929 square centimeters. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 30 percent evaluation for residuals of a right lower extremity Muscle Group X fragment wound have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5310.

2. The criteria for the assignment of a 20 percent evaluation, but no higher, for right lower extremity scars from February 24, 2009 through October 5, 2014 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5270, 7801, 7802, 7804, 7805 (2017).

3. The criteria for the assignment of a 10 percent evaluation, but no higher, for right lower extremity scars from October 6, 2014 through May 8, 2017 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5270, 7801, 7802, 7804, 7805.

4. The criteria for the assignment of a compensable evaluation for right lower extremity scars since May 9, 2017 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5270, 7801, 7802, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

In February 1969, while in engaged in combat near Phong Thuan, South Vietnam, the Veteran sustained, in pertinent part, multiple right lower extremity fragment wounds due to an enemy land mine.  The right lower extremity wounds required debridement and the Veteran suffered an open fracture of the right tibia and fibula requiring resection of approximately six centimeters of the fibula. 

By April 1969, the Veteran had active muscle function in the anterior compartment of the right lower extremity, but difficulty pulling tendons as these appeared to be "bound down in scar." The Veteran was further noted to have contracture of the right ankle joint secondary to trauma of the anterior leg compartment musculature. He was discharged from Walter Reed General Hospital in November 1969.

The Veteran submitted a claim for an increased rating for his right lower extremity scars in October 2008. The claim was denied and the Veteran appealed. In April 2014, the Board granted entitlement to a separate 10 percent rating for the residuals of a right lower extremity Muscle Group X fragment wound, but denied entitlement to a compensable rating for right lower extremity scars from October 27, 2008 through February 23, 2009. The Board remanded the issues of what rating was warranted for right lower extremity scars and residuals of a right lower extremity Muscle Group X fragment wound since February 24, 2009. 

In addition to the disabilities on appeal, during the appellate term the Veteran has been granted entitlement to service connection for residual disabilities of the right lower extremity to include right ankle joint residuals of fibular loss with contracture, right foot pes planus and right knee osteoarthritis.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Nevertheless, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods within the period on appeal.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Muscle injury

The Veteran asserts that his residuals of a right lower extremity Muscle Group X fragment wound are more severe than contemplated by the assigned 10 percent rating.

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings. 38 C.F.R. § 4.56 (d).

The severity of a muscle disability is determined by application of criteria at 38 C.F.R. § 4.56. A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements. Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track. Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. Muscles would swell or harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. If they happen to be present, the following would also be signs of severe muscle injury: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (b) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (c) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (d) Visible or measurable atrophy. (e) Adaptive contraction of an opposing group of muscles. (f) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (g) Induration or atrophy of an entire muscle following simple piercing by a projectile.

For VA rating purposes the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56 (c).

The service treatment records document that in February 1969 the Veteran suffered a severe right lower extremity injury due to an enemy mine explosion. His right lower extremity injuries included an open right leg wound just proximal to the lateral malleolus, and an early decubitus on the heel, with weak flexor function in the right foot. The appellant suffered fibular bone loss.  He was reported to have active muscle function in the anterior compartment of the right lower extremity, but the tendons were described as "bound down in scar." Service records also document an open fracture of the tibia and fibula. The Veteran underwent debridement, and resection of approximately six centimeters of the right tibia. The service treatment records document that the Veteran was ultimately discharged from Walter Reed General Hospital in November 1969, nine months after being wounded. 

At a February 2009 VA examination, the Veteran reported muscle pain surrounding the area of the fibula injury, with prolonged weight-bearing causing pain to the area after approximately 20 minutes with numbness after walking approximately 200 yards at most. 

At an October 2014 VA examination the examiner noted right lower extremity muscle atrophy and weakness in range of motion caused by residual shrapnel.

At a May 2017 VA examination, the examiner noted a history of a right lower extremity penetrating wound affecting the flexor digitorum brevis, abductor hallucis, abductor digiti minimi, quadratus plantae, lumbricales, flexor hallucis brevis, adductor hallucis, flexor digiti minimi brevis, and dorsal and plantar interossei. The examiner noted that scarring associated with the muscle injury adhered to one of the long bones, with epithelial sealing over the bone rather than true skin covering an area where bone is normally protected by muscle. The examiner observed no fascial defects associated with the muscle injury but noted impairment of muscle tonus with decreased dorsiflexion of the right foot. 

The examiner observed that the muscle injury was productive of a consistent loss of power, consistent weakness, a consistent lowered threshold of fatigue, and a consistent fatigue-pain. Muscle strength was four out of five, and muscle atrophy was reportedly absent. The examiner noted that x-ray evidence demonstrated retained shell fragments and/or shrapnel. The Veteran reported that the right lower extremity muscle injury caused pain and fatigue. 

After considering all the evidence of record, to include the service treatment records and the May 2017 VA examination, the Board finds that the Veteran's residuals of a right lower Muscle Group X fragment wound more nearly approximates the criteria for a severe muscle injury. See 38 C.F.R. § 4.56 (d). In this respect the service treatment records note that the Veteran's right lower extremity muscle injury was manifested by a severe wound which required debridement, an open fracture of the right tibia and fibula, and the need for extended hospitalization. The Veteran has adherent scars associated with the injury. The service treatment records further reveal significant muscular impairment following the injury, to include weak flexor function, as well as reports that the tendons were "bound down in scar." 

The May 2017 examiner noted x-ray evidence of residual shrapnel as well as adherent scars with epithelial sealing. The October 2014 examiner reported right lower extremity muscle atrophy, although the May 2017 examination did not report muscle atrophy. The May 2017 examiner confirmed that the Veteran has experienced consistent loss of power, consistent weakness, consistent lowered threshold of fatigue, and consistent fatigue-pain in connection with the injury. 

Given the foregoing evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that his residuals of a right lower extremity Muscle Group X fragment wound more nearly approximate the criteria for a severe muscle injury. See 38 C.F.R. § 4.56 (d). As such, the criteria for establishing entitlement to a 30 percent rating for a right lower extremity muscle injury of muscle group X since February 24, 2009 have been met. Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

Right lower extremity scars

The Veteran asserts that his lower right extremity scars are more severe than contemplated by the assigned noncompensable rating. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Under Diagnostic Code 7804, unstable or painful scars warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable. Id. 

Diagnostic Code 7805, for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Code 7800, 7801, 7802, and 7804, provides for evaluation of disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. Id. 

At his September 2011 Board hearing, the Veteran described three right lower extremity scars, one located on the tibia, another on side of the leg progressing to the ankle and a third scar on the back of the leg that ran the entire length of the calf. The Veteran stated that his right lower extremity scars were mostly numb, but tender in the ankle and the foot area, and hypersensitive at the bottom of the tibia. The Veteran reported that the scar tissue of the ankle scar would break down and bleed every couple months. He described the scar on the back of the foot to be adhered to the bone, which limited foot motion. 

The Veteran was provided a VA examination in February 2012, where a VA examiner noted one upper thigh area scar which was reportedly 23 centimeters by nine centimeters in size. The examiner did not note any other right lower extremity scars, and a right upper thigh scar is not documented elsewhere in the record.

In October 2014, the Veteran attended another VA examination. There, the examiner noted a linear scar on the posterior calf which was 25 centimeters, with pain to deep pressure. A superficial non-linear, 22 centimeter by one centimeter scar was noted along the tibia and was reportedly painful to light touch. A second linear scar was noted proximal to the lateral malleolus which was 9 centimeters and non-tender. The examiner noted that two scars were painful as previously described, but none of the scars were unstable. The examiner expressly stated that none of the scars caused limitation of motion, and opined that the weakness in range of motion was from the original shrapnel, rather than from any scars. 

At a May 2017 VA examination the examiner noted a superficial nonlinear scar of the anterior tibia which measured 22 centimeters by one centimeter, a linear scar of the posterior calf which measured 25 centimeters, a linear scar of the posterior lateral malleolus which measured 5 centimeters, and a linear scar of the right foot which measured 9 centimeters. None of the scars were unstable, and according to the Veteran the scars were no longer painful. The examiner opined that no scar caused a limitation of function, and the scars did not impact the Veteran's ability to work. However, the same examiner separately opined that scarring of the tibia affected ankle mobility.

Turning to the ratings to be assigned herein, the Board observes that none of the Veteran's scars have been characterized by medical evidence as "deep." Thus, Diagnostic Code 7801 is inapplicable in the present case. Id.  Additionally, as the area of the Veteran's scars has never been suggested to total 929 square centimeters or greater, a compensable rating is not available under Diagnostic Code 7802. Id.

The Board has considered whether a higher rating may be warranted at any period on appeal under the provisions of Diagnostic Code 7805, allowing for ratings under "an appropriate diagnostic code" based on any disabling effects not considered in a rating provided under diagnostic codes 7800, 7801, 7802 and 7804. Id. In this regard, the Board considered the Veteran's argument that his right lower extremity ankle scar impedes ankle range of motion.  This contention appears to be supported by the May 2017 examiner's opinion. However, no higher rating is warranted based on such disabling effect in this case. Here, the Veteran's right ankle limitation of motion is fully compensated by the separately assigned 30 percent rating for right ankle joint residuals of fibular loss with contracture. The Board notes that any higher rating based on ankle range of motion would require evidence of ankylosis. 38 C.F.R. § 4.71a Diagnostic Code 5270. Such a finding is not supported by the record.

As the aforementioned Diagnostic Codes are inapplicable in the present case, the following analysis of the Veteran's lower right extremity scars is confined to the rating criteria stipulated under Diagnostic Code 7804. 38 C.F.R. § 4.118. 

February 24, 2009 through October 5, 2014

Based on the evidence of record, the Board finds that from February 24, 2009 through October 5, 2014, the Veteran has met the criteria for a 20 percent rating, but no higher, for lower right extremity scars. 

At his September 2011 Board hearing testimony, the Veteran's asserted that his tibia scar was painful and bled frequently, and that his ankle scar was painful. On examination in February 2012, the examiner failed to consider any of the scars at issue, and instead noted only an upper right thigh scar (The Board observes that January 2008 and February 2009 VA examiners noted a 23 centimeter scar to the upper left thigh. Thus, in light of the totality of the record, to include the Veteran's own testimony, which excluded any upper right thigh scar, the Board finds the February 2012 VA examiner's report of a right thigh scar to be a mistake.)

The Board further finds the Veteran's Board hearing testimony to be credible and competent as to the symptoms he experienced. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). In that regard, the Board will accept that the Veteran had two painful scars, and that one of those scars was subject to frequent bleeding. As the subsequent VA examination failed to consider the relevant scars, the Board finds the February 2012 VA examination results to be entitled to low probative value. The Board acknowledges the lack of medical evidence finding that the Veteran's tibia scar was "unstable" during the pertinent period. However, resolving reasonable doubt in the Veteran's favor, the Board will find his reports of frequent bleeding to be credible and sufficient to warrant a finding of instability. 

As such, the Veteran had two painful scars warranted a 10 percent rating under Diagnostic Code 7804. 38 C.F.R. § 4.118. The note to Diagnostic Code 7804 provides that where one such scar is both unstable and painful, an additional 10 percent will be added to the prior evaluation. Id. Thus, a 20 percent rating is warranted for the period from February 24, 2009 through October 5, 2014. As the evidence preponderates against finding that the Veteran had three or more painful or unstable scars during the pertinent period, no higher rating is warranted.

October 6, 2014 through May 8, 2017

The Veteran attended a VA examination on October 6, 2014 where only his scars of the tibia and calf were reported to be painful. No scars were reported to be unstable at that time. There is neither medical evidence, nor lay testimony of record to contradict the findings of that examination. 

Based on the evidence of two painful scars as reported by the October 2014 examiner, a 10 percent rating is warranted for the period from October 6, 2014 through May 8, 2017. As the evidence for the period preponderates against finding three or more painful scars or any scars which were unstable, no rating higher than 10 percent can be assigned.

Since May 9, 2017

On May 9, 2017 the Veteran was provided the most recent VA examination to consider the severity of his right lower extremity scars. There the examiner found that none of the Veteran's scars were unstable or painful. As such, based on the criteria of Diagnostic Code 7804, a noncompensable rating is warranted for the period since May 9, 2017. Id. As the evidence for this period preponderates against finding that the Veteran had any painful or unstable scars, a compensable rating is not warranted. In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim in this regard, that doctrine is not applicable, and the claim must be denied. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 30 percent rating for the residuals of a right lower extremity Muscle Group X fragment wound since February 24, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 20 percent rating, but no higher, for right lower extremity scars from February 24, 2009 through October 5, 2014 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 10 percent rating, but no higher, for right lower extremity scars from October 6, 2014 through May 8, 2017 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for right lower extremity scars since May 9, 2017 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


